SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES DWS Alternative Asset Allocation Fund DWS California Tax-Free Income Fund DWS Capital Growth Fund DWS Core Equity Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund DWS Diversified International Equity Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Equity Dividend Fund DWS Floating Rate Fund DWS Global Growth Fund DWS Global High Income Fund DWS Global Income Builder Fund DWS Global Inflation Fund DWS Global Small Cap Growth Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS High Income Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS International Value Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Mid Cap Growth Fund DWS Mid Cap Value Fund DWS Money Market Prime Series DWS Cash Investment Trust Class S DWS New York Tax-Free Income Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short-Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Small Cap Value Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax-Free Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS World Dividend Fund Tax-Exempt Portfolio DWS Tax-Free Money Fund Class S Treasury Portfolio
